Citation Nr: 0206196	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  97-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of excision of left great 
toenail.

2.  Entitlement to an initial compensable evaluation for 
scar, left middle finger.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection and 
assigned separate noncompensable ratings for residuals, 
removal great toenail; and scar, left middle finger.

In March 2000 the Board remanded the appealed issues to the 
RO for a VA examination in order to determine the current 
extent of disabling manifestations of the veteran's service-
connected left great toenail and scar of the left middle 
finger disabilities.  Following the Board's remand, the RO, 
in a July 2001 rating decision awarded a compensable rating 
for residuals of excision of left great toenail, and assigned 
a 10 percent rating effective March 15, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected residuals of excision of 
left great toenail are manifested by minimal discomfort with 
palpitation, normal ambulation without evidence of pain or 
limp, full range of motion of the toe and no drainage or 
ulceration.

3.  The veteran's service-connected scar of the left middle 
finger is manifested by a well healed scar, no ulceration, 
and normal range of motion of the left middle finger.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent disabling for residuals, excision of left great 
toenail, have not been met for any period during the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b), 3.102, Part 4, including 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial compensable evaluation for 
scar of the left middle finger have not been met for any 
period during the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5017 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 3.102, 
Part 4, including §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
7804, 4.124a, Diagnostic Code 8715 (2001);  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 20. 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  In the instant case, all relevant evidence 
identified by the veteran was obtained and considered.  The 
Board also finds that VA has met its duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.  In 
the statement of the case and the supplemental statements of 
the case, the veteran was advised of the schedular criteria 
for higher evaluations, the evidence considered and the 
reasons why higher ratings were not warranted.  In addition, 
the veteran was afforded VA examinations to assist in 
initially rating his service-connected disabilities, and 
service and VA medical records have been obtained.  Under the 
circumstances, there is no indication that there is 
additional evidence that should be obtained before proceeding 
with appellate review. 

The veteran contends that he is entitled to higher initial 
ratings for his service-connected residuals of excision of 
left great toenail and left middle finger scar.  An August 
1996 rating decision granted service connection for residuals 
of removal of the left great toenail and for a scar on the 
left middle finger and noncompensable ratings were assigned 
for each disability effective from March 15, 1996.  A July 
2001 rating decision assigned a 10 percent rating for 
residuals of excision of left great toenail effective from 
March 15, 1996.  An initial noncompensable rating for left 
middle finger scar was continued.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings. If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  In 
addition, under 38 C.F.R. §§ 4.40 and 4.45, when rating a 
musculoskeletal disability, VA is required to consider 
whether a higher evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1. 

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings may be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records report that in October 
1978, the lateral portion of the left great toenail was 
excised.  In January 1980, it was reported that the veteran 
underwent an excision of the left great toe nail.  Also, in 
August 1981, a deformed left ingrown great toenail was 
reported and removed.

The evidence before the Board includes a VA examination 
report dated in June 1996.  The examiner stated that the 
veteran had a removal of an ingrown toenail on the left foot 
while he was on active duty, which resulted in a partial 
excision.  It had apparently grown back as a deformed toenail 
which had been giving him pain.  At that time, he was working 
as a janitor.  He did not take any medications.  A physical 
examination revealed the veteran to be moving without any 
problems.  The lower extremities were essentially within 
normal limits.  The only abnormality noted was a deformed 
thickened nail which was ingrown both medially and laterally 
of the great toe of the left foot.

Also of record is a transcript of a personal hearing which 
was conducted at the RO in July 1999.  The veteran testified 
that he has had continued problems with his toe and finger, 
including swelling and infections.  He also stated that he 
lost feeling in the left middle finger at the site of the 
laceration.  The Hearing Officer indicated that the veteran 
would be afforded a VA examination for his service-connected 
toe and finger disabilities.

The veteran underwent a VA examination of the feet in July 
2000.  The veteran had pain, swelling and redness of the 
great toe at the tip on the left foot.  He had no real 
symptoms of fatigability or lack of endurance.  He reported 
that his symptoms became much worse with a lot of standing or 
walking.  He put padding in his workboots when working.  His 
current symptoms included flare-up periods when the middle 
side of the nail grows out.  The nail is in two parts.  The 
nail grows into the toe and then becomes infected and 
occasionally gets so sore and uncomfortable as to keep him 
from work for one or two days.  He had surgery in 1982 for 
removal of an ingrown toenail.  It was supposed to correct 
the problem of recurrent ingrown toenails, but wound up 
leaving him with his current problems.  The veteran was not 
on medication at the time of the examination.  A physical 
examination revealed redness of the tip of the toe about one 
centimeter (cm) across, half a cm deep and a grossly deformed 
nail with a 45 degree cant to the left dividing the two parts 
with a narrow portion which dug into the flesh of the toe on 
the medial side.  Examination of the ankle showed 15 degree 
dorsiflexion on the left foot and 35 degrees of plantar 
flexion.  The veteran had an inversion at the heel of about 
20 degrees, eversion was 10 degrees at the heel and he had 35 
degrees of forefoot supination, and pronation 20 degrees.  
The foot had good motion and the veteran's gait appeared 
normal.  Examination of the great toe revealed redness.  He 
had 50 degrees of extension and 20 degrees of flexion at the 
metatarsophalangeal joint.  There was 50 degrees of flexion 
and 5 degrees of extension at the interphalangeal joint.  The 
toe was tender to touch across the joint.  He had pain and 
discomfort when the toe was touched or as the limit of motion 
was obtained.  The veteran wore sneakers for comfort and 
ambulated normally without evidence of pain or limp.  Range 
of motion in the left toe was within normal limits.  There 
was no evidence of drainage, infection or ulceration.  The 
diagnosis was recurrent ingrown toenail with severe infection 
recurrent.  

A VA scars examination was also conducted in July 2000.  The 
veteran stated he injured his left middle finger in 1986.  He 
reported having eight stitches to close the wound.  He 
experienced an uneventful recovery with some residuals.  
Physical examination revealed the left lateral edge of the 
nail to be white and slightly ridged.  It was not separated 
from the service of the finger.  There were no complaints of 
pain or discomfort with palpitation.  He acknowledged 
numbness and the ability to feel pressure on the left lateral 
aspect of the finger from the proximal interphalangeal joint 
to the tip of the finger.  There was no discoloration noted.  
The scar was a 3.5 cm rounded, L-shaped, white, flat, linear, 
nontender scar on the left lateral aspect of the left middle 
finger.  It started about 0.5 cm below the fingernail and 
ended at the tip of the finger.  The scarred area was well 
healed, with no ulceration.  Left finger range of motion was 
within normal limits.  The veteran had a strong grip and 
could repeat open and close his hand without complaints of 
pain, weakness, fatigue or incoordination.

A.  Initial rating for residuals of excision of left great 
toenail.

With regard to residuals of excision of left great toenail, 
the initially assigned 10 percent disability rating 
encompasses scarring which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
10 percent rating is the maximum rating available under this 
code.  Higher disability ratings may be possible when there 
is evidence of limitation of motion or function of the left 
great toe.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that the evidence does not show that the 
veteran has any symptomatology which is consistent with the 
assignment of an initial rating for any period during the 
claim in excess of the initial 10 percent rating.  The July 
2000 VA examination noted the veteran to have recurrent left 
great toe pain due to the ingrown toenail, including redness.  
The foot was noted to have good motion, and he had a normal 
gait.  These symptoms are most reflective of a 10 percent 
rating under Diagnostic Code 7804.

With regard to limitation of motion under Diagnostic Code 
7805, the July 2000 VA examination showed range of motion of 
the left toe to be within normal limits, and the veteran was 
able to ambulate without evidence of pain or a limp.  As 
well, no objective evidence is shown that the scar is 
productive of limitation of function so as to warrant a 
compensable rating under Diagnostic Code 7805.

Even if the Board were to rate the left great toenail 
disability as analogous to foot injury, it would be no more 
than moderate in degree.  A moderate foot injury is rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

In addition, the Board has reviewed the medical evidence and 
finds that the veteran's complaints of pain and stiffness are 
contemplated in the assigned 10 percent rating under 
Diagnostic Code 7804.  In the present case, significant 
limited motion of the left toe is not shown.  In short, the 
medical evidence does not reflect that the veteran's 
residuals of excision of the left great toenail warrant a 
higher rating for functional loss.

B.  Entitlement to a initial compensable rating for left 
middle finger scar.

The veteran's left middle finger scar is currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8715 
and 4.118, Diagnostic Code 7804.  After careful review of the 
evidence of record, and in particular the findings noted on 
the July 2000 VA examination, the Board finds that a 
compensable evaluation for the veteran's left middle finger 
scar is not warranted.  

Median nerve neuralgia is evaluated under Diagnostic Code 
8715.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  Under Diagnostic Code 8515, 
median nerve incomplete paralysis indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis of the median nerve.  Complete 
paralysis of the median nerve requires the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
the inability to make a fist, and the index and middle 
fingers remaining extended; inability to flex distal phalanx 
of thumb, defective opposition and abduction of the thumb, at 
right angles to palm; weakened flexion of wrist; and pain 
with trophic disturbances.  Mild incomplete paralysis is 
assigned a 10 percent evaluation for the major or minor upper 
extremity.  Moderate incomplete paralysis is assigned a 30 
percent evaluation for the major upper extremity and a 20 
percent evaluation for the minor upper extremity.  When the 
severe incomplete paralysis involves the major upper 
extremity, a 50 percent evaluation is assigned; a 40 percent 
evaluation is assigned if the minor upper extremity is 
involved.  Complete paralysis of the median nerve is assigned 
a 70 percent evaluation  if the major upper extremity is 
involved, and a 60 percent evaluation if the minor upper 
extremity is involved.

The July 2000 VA examination did not show any limitation of 
function of the left middle finger.  While the veteran has 
complained of some numbness, the examination also noted a 
strong and full range of motion of the left hand.  There is 
no objective evidence to indicate that neuralgia of the 
median nerve would equate to mild incomplete paralysis.  At 
the examination, there were no complaints of pain or 
discomfort with palpation.  While there was numbness of the 
lateral aspect of the finger, it is not shown to result in 
limitation of function in any way.  Thus, a compensable 
rating based on median nerve neuralgia is not warranted.

There is no objective evidence that the left middle finger 
scar is poorly nourished with repeated ulceration, painful 
and tender on palpation or productive of limitation of 
function so as to warrant a compensable rating under 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001), 
respectively.  

The Board has also considered the severity of both the toe 
and finger disabilities during the entire period from the 
initial assignment of disability ratings to the present time.  
See Fenderson, 12 Vet. App. at 125-26.  In reaching the 
foregoing determination, the Board has considered the 
clinical manifestations of the veteran's disabilities and 
their effect on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In 
conclusion, the current medical evidence, as previously 
discussed, does not warrant higher initial ratings for 
residuals of excision of the left great toenail or for a left 
middle finger scar.  

The Board has also considered extraschedular entitlement, but 
neither the contentions nor the evidence gives rise to an 
unusual or exceptional disability picture.  The record does 
not reflect, nor does the veteran contend otherwise, that the 
schedular criteria are inadequate to evaluate the veteran's 
residuals of excision of left great toenail and left middle 
finger scar.  The Board points out that the VA Schedule for 
Rating Disabilities is premised on the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  In the 
absence of evidence that the veteran has an unusual 
disability picture (such as evidence of frequent 
hospitalizations or marked interference with employment), 
there is no basis to find that the regular schedular 
standards are impracticable in this case.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An initial rating in excess of 10 percent for residuals of 
excision of left great toenail is denied.

An initial compensable rating for left middle finger scar is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

